     USDC IN/ND case 1:18-cv-00294-HAB document 56 filed 09/24/20 page 1 of 12


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

CHRIS OKOLI,                                  )
                                              )
         Plaintiff,                           )
                                              )
v.                                            )       Cause No. 1:18-CV-294-HAB
                                              )
MICHELIN NORTH AMERICA, INC. -                )
BF GOODRICH,                                  )
                                              )
         Defendant.                           )

                                    OPINION AND ORDER

         Plaintiff Chris Okoli (“Okoli”) was terminated from his employment with Defendant

Michelin North America, Inc. – BF Goodrich (“Michelin”) in March 2018. Okoli filed suit against

Michelin claiming that his firing was racially motivated, was in retaliation for his complaints of

racial harassment, and that Michelin fostered a hostile work environment. Michelin now moves

for summary judgment on all Okoli’s claims. Okoli has abandoned his wrongful termination and

retaliation claims but asserts that his hostile work environment claim must proceed to a jury. The

Court finds that Okoli has designated enough facts to survive summary judgment.

A.       Factual Background

1.       Okoli’s “Diary”

         In support of his response, Okoli filed his Appendix in Support of Response in Opposition

to Defendant’s Motion for Summary Judgment (ECF No. 50-1). The Appendix contains three

exhibits, the second of which Okoli describes as a “diary of sorts.” (ECF No. 50 at 4). He claims

that he used the diary “to unburden himself and retain his sanity because of what he experienced

at work.” (Id.). This description is misleading at best and dishonest at worst.
  USDC IN/ND case 1:18-cv-00294-HAB document 56 filed 09/24/20 page 2 of 12


       Anyone hearing the word “diary” would assume, quite reasonably, that referenced exhibit

was drafted by Okoli. After all, a diary is “a daily record, usually private, especially of the writer’s

own experiences, observations, feelings, attitudes, etc.” https://www.dictionary.com/browse/diary

(emphasis added). Okoli’s brief certainly does nothing to disabuse anyone of this notion; the

response repeatedly uses phrases like “[Okoli] began the diary,” “[Okoli] stated,” and [Plaintiff]

expressed his dismay.” (ECF No. 50 at 4). After reviewing Okoli’s response, the Court assumed

that the diary was what it purported to be: Okoli’s contemporaneous accounting of his experiences

while working for Michelin.

       Au contraire! Only after reading Michelin’s reply was the Court aware that the “diary” was

drafted by Okoli’s former counsel, Olanrewaju Kukoyi. It matters little, for the purposes of

admissibility, that Attorney Kukoyi claims that the information in the “diary” was from Okoli.

(See ECF No. 55 at 3). Such statements would still fall under the ambit of Federal Rule of Evidence

805, which requires that hearsay within hearsay may be admitted only if there is an exception for

each “layer” of hearsay. See Fed. R. Evid. 805. Okoli offers no hearsay exception for any layer of

hearsay here. Indeed, if Attorney Kukoyi was called by Okoli as a witness at trial, the Court would

not allow him to “relate rank hearsay in the form of out-of-court statements made by an interested

party and in reasonable anticipation of ensuing litigation.” Stolarczyk ex rel. Stolarczyk v. Senator

Inter. Freight Forwarding, LLC, 376 F.Supp.2d 834, 839 (N.D. Ill. 2005).

       Simply put, the “diary” is hearsay, and a court must disregard evidence that constitutes

hearsay at the summary judgment stage. See Davis v. G.N. Mortg. Corp., 396 F.3d 869, 874 n. 3

(7th Cir. 2005) (citing Bombard v. Fort Wayne Newspapers, Inc., 92 F.3d 560, 562 (7th Cir.

1996)); Eisenstadt v. Centel Corp., 113 F.3d 738, 742 (7th Cir. 1997) (“[H]earsay is inadmissible

in summary judgment proceedings to the same extent that it is inadmissible in a trial ... except that



                                                   2
     USDC IN/ND case 1:18-cv-00294-HAB document 56 filed 09/24/20 page 3 of 12


affidavits and depositions, which (especially affidavits) are not generally admissible at trial, are

admissible in summary judgment proceedings to establish the truth of what is attested or deposed

. . . provided, of course, that the affiant’s or deponent’s testimony would be admissible if he were

testifying live.”). Therefore, the “diary” will not be considered in ruling on Michelin’s motion for

summary judgment.

2.       Okoli’s Declaration

         In addition to the diary, Michelin also objects to a Declaration submitted by Okoli in

opposition to the summary judgment. Michelin claims that the declaration is “improper because

Okoli cites additional ‘facts’ not previously testified to at his deposition.” (ECF No. 55 at 4).

         Michelin appears to be invoking the so-called sham affidavit doctrine. The rule against

sham affidavits provides that an affidavit is inadmissible when it contradicts the affiant’s previous

sworn testimony unless the earlier testimony was ambiguous, confusing, or the result of a memory

lapse. See, e.g., Cook v. O’Neill, 803 F.3d 296, 298 (7th Cir. 2015). The rule is designed to avoid

sham factual issues and prevent parties from taking back concessions that later prove ill-advised.

United States v. Funds in the Amount of $271,080, 816 F.3d 903, 907 (7th Cir. 2016). The Seventh

Circuit has emphasized that the rule is to be used with “great caution.” Id. Thus, where the change

is plausible or the party offers a suitable explanation for the change, the changes in testimony go

to the witness’ credibility rather than admissibility. Id.

         The problem with applying the sham affidavit rule here is that Michelin has not identified

any testimony that the declaration contradicts. Okoli may have added allegations in his declaration

that he did not testify to at his deposition, but that does not make the declaration a sham. In the

absence of a more thoroughly fleshed out argument by Michelin, the Court will consider the

declaration in ruling on the motion for summary judgment.



                                                   3
     USDC IN/ND case 1:18-cv-00294-HAB document 56 filed 09/24/20 page 4 of 12


3.       The Alleged Hostile Work Environment

         Okoli, born in Nigeria, began employment in 2015 at Michelin’s Woodburn, Indiana, plant.

He was employed as a Workshop Quality Technician, and was responsible for quality planning for

products, materials, processes and methods, as well as delivering products manufactured in

compliance with Michelin’s standards. From the beginning of his employment until early 2017,

Okoli had several male supervisors, including David Krupa (“Krupa”). From March 2017 until his

termination, he was supervised by Adrian Gropengieser (“Gropengieser”), a woman.

         In his deposition, declaration, or both, Okoli testified to several instances of boorish

behavior by Michelin employees. Some of that conduct came from his supervisors. In September

2016, Krupa and Daniel Peters, Okoli’s co-worker, made fun of Okoli’s Nigerian accent. In

November of the same year, Krupa called Okoli a “dumb ass” at a department meeting. In April

2017, Krupa singled out Okoli for being late to a meeting despite several Caucasian employees

also being late to the same meeting. On another occasion, Krupa asked Okoli if he could return to

the United States if he went back to Nigeria to visit.

         Okoli concedes that Krupa’s behavior improved after a May 2017 meeting between the

two men and Michelin’s HR department. However, Okoli believes that Krupa simply delegated

the poor behavior to Krupa’s subordinates and Okoli’s coworkers. Specifically, two men, Bryan

Birly and Kevin Biddle, regularly directed invectives in Okoli’s direction, including: fucking dumb

ass, fucking moron, fucking cunt, fucking foreign accent guy, goat face, and asshole. Biddle’s

alleged conduct is particularly worthy of reproach. Biddle repeatedly made animal noises in

reference to Okoli, including gorilla, lion, and monkey noises. In June 2017, upon learning that

Okoli had purchased a home, Biddle accosted Okoli, stating: “You fucking foreigners come to our

country and buy up all our properties, when will all of you go back to your country?” Biddle would



                                                  4
     USDC IN/ND case 1:18-cv-00294-HAB document 56 filed 09/24/20 page 5 of 12


also ask Okoli questions like: “When are you going back to your country?”, “Where did you go to

school?”, and “You guys still sleep with monkeys in your country and live in hut houses, right?”

         Gropengieser’s alleged conduct seems benign in comparison. She once called Okoli a

“girl” upon learning that he drank Smirnoff vodka. Gropengieser asked Okoli’s coworkers to

report on his work performance, and further instructed them not to help Okoli with his work or

“cover” for him any longer.

         Okoli allegedly faced other incidents of harassment. In September 2017, Daniel Peters,

Okoli’s coworker, remarked that his traditional Nigerian lunch smelled like “shit.” On several

occasions, Okoli would return to his desk only to find that his chair had been tampered with, either

by someone removing parts or spreading a substance on the seating area. Okoli also claimed that

his computer was tampered with while he was away from his desk; when Okoli would go to get

help resolving the computer issue, it would be fixed upon his return.

         Okoli filed formal complaints with Michelin on multiple occasions. He filed complaints

about Krupa in 2016 and 2017, and against Gropengieser in 2017. Michelin investigated all claims

and found that they could not be substantiated.

B.       Legal Discussion

1.       Summary Judgment Standard

         Summary judgment is warranted when “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The non-moving party must marshal and present the Court with evidence on which a

reasonable jury could rely to find in their favor. Goodman v. Nat’l Sec. Agency, Inc., 621 F.3d 651,

654 (7th Cir. 2010). A court must deny a motion for summary judgment when the nonmoving

party presents admissible evidence that creates a genuine issue of material fact. Luster v. Ill. Dep’t



                                                  5
     USDC IN/ND case 1:18-cv-00294-HAB document 56 filed 09/24/20 page 6 of 12


of Corrs., 652 F.3d 726, 731 (7th Cir. 2011) (citations omitted). A court’s role in deciding a motion

for summary judgment “is not to sift through the evidence, pondering the nuances and

inconsistencies, and decide whom to believe. The court has one task and one task only: to decide,

based on the evidence of record, whether there is any material dispute of fact that requires a trial.”

Waldridge v. Am. Heochst Corp., 24 F.3d 918, 920 (7th Cir. 1994).

         Facts that are outcome determinative under the applicable law are material for summary

judgment purposes. Smith ex rel. Smith v. Severn, 129 F.3d 419, 427 (7th Cir. 1997). Although a

bare contention that an issue of material fact exists is insufficient to create a factual dispute, a court

must construe all facts in a light most favorable to the nonmoving party, view all reasonable

inferences in that party’s favor, Bellaver v. Quanex Corp., 200 F.3d 485, 491–92 (7th Cir. 2000),

and avoid “the temptation to decide which party’s version of the facts is more likely true,” Payne

v. Pauley, 337 F.3d 767, 770 (7th Cir. 2003). Additionally, a court is not “obliged to research and

construct legal arguments for parties, especially when they are represented by counsel.” Nelson v.

Napolitano, 657 F.3d 586, 590 (7th Cir. 2011).

2.       A Genuine Issue of Fact Exists as to Okoli’s Hostile Work Environment Claim

         As noted above, Okoli has abandoned his wrongful termination and retaliation claims;

judgment in Michelin’s favor is, therefore, appropriate on those claims. Bonte v. U.S. Bank, N.A.,

624 F.3d 461, 466 (7th Cir. 2010) (collecting cases). All that remains is Okoli’s Title VII claim

for a hostile work environment.

         Title VII prohibits employers from discriminating against a person with respect to her

“compensation, terms, conditions, or privileges of employment, because of such individual's

race....” 42 U.S.C. § 2000e–2(a)(1). Michelin, however, is not liable to Okoli under Title VII for a

hostile work environment unless Okoli can prove (1) that his work environment was both



                                                    6
  USDC IN/ND case 1:18-cv-00294-HAB document 56 filed 09/24/20 page 7 of 12


objectively and subjectively offensive; (2) that the harassment was based on his race; (3) that the

conduct was either severe or pervasive; and (4) that there is a basis for employer liability. See Dear

v. Shinseki, 578 F.3d 605 (7th Cir. 2009); Cerros v. Steel Technologies, Inc., 288 F.3d 1040, 1045

(7th Cir. 2002).

       Michelin challenges the merits of Okoli’s claim in two ways. First, it notes that most of the

allegations are not race-based, defeating the second and third requirements. The Court believes

that this argument misses the mark. In evaluating a hostile work environment claim, a court must

consider the totality of the relevant circumstances. Harris v. Forklift Sys., Inc., 510 U.S. 17, 23

(1993). Thus, a court may not consider each alleged incident in isolation. See Cerros, 288 F.3d at

1046 (reversing summary judgment for employer in racially hostile environment case where

district court had failed to consider multiple incidents in their entirety). Instead, a court must give

careful consideration to “the social context in which particular behavior occurs and is experienced

by its target,” Id. at 1046 (quoting Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 81,

(1998)), and to keep in mind that “the real social impact of workplace behavior often depends on

a constellation of surrounding circumstances, expectations, and relationships.” Id. (quoting

Oncale, 523 U.S. at 82); see also Clark County School Dist. v. Breeden, 532 U.S. 268, 270–71,

(2001) (“Workplace conduct is not measured in isolation; instead, whether an environment is

sufficiently hostile or abusive must be judged by looking at all the circumstances, including the

frequency of the discriminatory conduct; its severity; whether it is physically threatening or

humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an

employee's work performance.”) (citations omitted).

       When viewed in the context of the workplace Okoli describes, the Court finds that a

reasonable jury could believe that all the conduct had a racial purpose. See Hardin v. S.C. Johnson



                                                  7
  USDC IN/ND case 1:18-cv-00294-HAB document 56 filed 09/24/20 page 8 of 12


& Son, Inc., 167 F.3d 340, 345 (1999) (“The complained of conduct must have either a . . . racial

character or purpose to support a Title VII claim.”) (original emphasis). Take Krupa’s conduct; in

the abstract, calling someone a “dumbass” is not inherently racial. Id. However, when the same

person using the insult has also mocked someone’s accent and immigration status, the calculus

changes. See Henderson v. Irving Materials, Inc., 329 F.Supp.2d 1002, 1009–10 (S.D. Ind. 2004).

Similarly, Biddle’s insults directed toward Okoli’s intelligence are not, in and of themselves,

racially tinged. But when one remembers that the same individual called Okoli a “fucking

foreigner” and made monkey noises in his direction, the characteristics of Biddle’s statements

necessarily change. Considering the explicit racist character of several incidents, a reasonable jury

could conclude that the superficially neutral incidents were also based on race. Id. at 1010.

       The same is true when determining whether the alleged conduct is severe or pervasive. To

be considered severe or pervasive, the conduct must have been objectively hostile or abusive and

must have been subjectively perceived as such. Harris, 510 U.S. at 21–22. “[I]solated and

innocuous incidents will not support a hostile environment claim.” McKenzie v. Illinois Dep’t of

Transp., 92 F.3d 473, 480 (7th Cir. 1996); see also Saxton v. American Tel. & Tel. Co., 10 F.3d

526, 533 (7th Cir. 1993) (“‘relatively isolated’ instances of misconduct that [are] not severe will

not support a hostile environment claim”).

       Certainly, Okoli viewed the alleged conduct as subjectively hostile. He made multiple

complaints to Michelin HR and spoke directly to some of the alleged offenders to express his

displeasure. A jury would have little problem finding that Okoli was offended by the conduct.

       To ascertain whether an environment is objectively hostile or abusive, the court must

consider all the circumstances, including the frequency of the discriminatory conduct; the severity

of the conduct; whether the conduct is physically threatening or humiliating, or a mere offensive



                                                 8
  USDC IN/ND case 1:18-cv-00294-HAB document 56 filed 09/24/20 page 9 of 12


utterance; and whether that conduct unreasonably interferes with an employee's work performance.

Harris, 510 U.S. at 23; Cerros, 288 F.3d at 1046. In other words, a court must consider the totality

of the circumstances, rather than merely considering incidents separately and independently of one

another. Murray v. Chicago Transit Auth., 252 F.3d 880, 889 (7th Cir. 2001)

       Applying this standard, Okoli’s claims are sufficient to survive summary judgment on a

hostile work environment claim. See, e.g., Cerros, 288 F.3d at 1046–47 (reversing summary

judgment where plaintiff suffered extensive verbal and other forms of harassment based on

ethnicity); accord, White v. BFI Waste Services, LLC, 375 F.3d 288, 297–98 (4th Cir. 2004)

(reversing summary judgments for employers where black employees were called racially

derogatory names and were subjected to racially explicit terms of ridicule and opinion); McGinest

v. GTE Serv. Corp., 360 F.3d 1103, 1118 (9th Cir. 2004) (reversing summary judgment for white

plaintiff whose workplace was “polluted” when he was harassed for making friendships that

crossed racial lines); Terry v. Ashcroft, 336 F.3d 128, 149–50 (2d Cir. 2003) (reversing summary

judgment where plaintiff employee’s supervisors “purposely harassed” him and made his “life hell

on Earth”); Hawkins v. Groot Indus., Inc., 2003 WL 1720069, at *2 (N.D.Ill. Mar. 31, 2003)

(several harassing comments by supervisors and co-workers enough for plaintiff to survive

summary judgment on hostile work environment claim). Michelin’s attempts to minimize its

employees’ behavior ignores the broader context in which that behavior occurred.

       Michelin’s second gambit fares no better. Addressing the fourth element of a hostile work

environment claim, Michelin claims that there is no basis for employer liability because, it claims,

it quickly addressed all Okoli’s concerns when they were raised. Thus, Michelin asserts, the

alleged bad acts of its employees cannot be imputed to it.




                                                 9
  USDC IN/ND case 1:18-cv-00294-HAB document 56 filed 09/24/20 page 10 of 12


         The question whether there is a basis for employer liability depends on whether the alleged

harassment was perpetrated by supervisors or coworkers. See Williams v. Waste Mgmt. of Ill., 361

F.3d 1021, 1029 (7th Cir. 2004); see generally Faragher v. City of Boca Raton, 524 U.S. 775,

807–08 (1998); Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 764–65 (1998). Employers are

“strictly liable” for harassment inflicted by supervisors, but they can assert an affirmative defense

when the harassment does not result in a tangible employment action. Williams, 361 F.3d at 1029

(citing Ellerth, 524 U.S. at 756 and Faragher, 524 U.S. at 807–08). If only coworkers were

culpable for making a work environment hostile, the plaintiff must show that the employer has

“been negligent either in discovering or remedying the harassment.” Id. (internal citations

omitted).

         The Court finds that Michelin’s defense fails on two fronts. First, for the reasons stated

above, Michelin is incorrect when it asserts that none of Okoli’s supervisors1 participated in

racially charged harassment. Given the totality of the circumstances, a reasonable juror could

conclude that all the alleged conduct had a racial purpose, including the more innocuous comments

of Krupa and Gropengieser. Similarly, a juror could conclude that Krupa’s mocking of Okoli’s

accent and references to Okoli’s immigration status were racial in nature. Michelin, then, is strictly

liable for this conduct. Michelin does not argue that the harassment did not result in a tangible

employment action, Williams, 361 F.3d at 1029, and cannot obtain summary judgment based on

the absence of employer liability.




1
  Under Title VII, a supervisor is one with “the power to directly affect the terms and conditions of the plaintiff's
employment.” Jajeh v. Cty. of Cook, 678 F.3d 560, 568 (7th Cir. 2012) (quoting Andonissamy v. Hewlett–Packard
Co., 547 F.3d 841, 848 (7th Cir. 2008)). This power includes “the authority to hire, fire, promote, demote, discipline
or transfer a plaintiff.” Id. There is little evidence in the record on this issue, but Michelin appears to concede that both
Krupa and Gropengieser were Okoli’s supervisors at different times. (ECF No. 41 at 3, n.5).

                                                            10
 USDC IN/ND case 1:18-cv-00294-HAB document 56 filed 09/24/20 page 11 of 12


       Nor is the Court convinced that Michelin could avoid liability even if the harassing conduct

was limited to coworkers. Michelin makes much of the fact that it quickly investigated Okoli’s

formal complaints. Michelin further points out that Okoli did not report many of the actions he

now alleges.

       To be sure, notice or knowledge of harassment is a prerequisite for establishing employer

liability. Renfroe v. IAC Greencastle, LLC, 385 F.Supp.3d 692, 707 (S.D. Ind. 2019) (citing

Parkins v. Civil Constructors of Ill., Inc., 163 F.3d 1027, 1035 (7th Cir. 1998)). In determining

whether an employer received notice, courts will consider whether a complainant informed a

department head or someone that the complainant reasonably believed was authorized to receive

and respond to a complaint of harassment. Id. However, an employer could be charged with

constructive notice where the harassment was sufficiently obvious. See Hrobowski v. Worthington

Steel Co., 358 F.3d 473, 478 (7th Cir. 2004).

       The Court believes, based on the evidence in the record, that a reasonable juror could

conclude that the harassment by Okoli’s coworkers was sufficiently obvious to put Michelin on

notice. For instance, Okoli states in his declaration that Biddle not only made animal noises in

reference to Okoli but encouraged others to do so as well. (ECF No. 50-1 at 22). Similarly, Biddle’s

diatribe about “fucking foreigners” buying up property was made in a full lunchroom. (Id. at 23).

Birly would continue to shout insults at Okoli “until [Okoli] was out of sight.” (Id. at 22). These

were not private comments made to Okoli out of earshot of others; they were loud, boisterous

exclamations made in crowded areas of the plant. Drawing all inferences in favor of Okoli, a

reasonable juror could conclude that the conduct of Michelin’s employees was “sufficiently

obvious” to give Michelin constructive notice. Renfroe, 385 F.Supp.3d at 708.




                                                11
 USDC IN/ND case 1:18-cv-00294-HAB document 56 filed 09/24/20 page 12 of 12


       If constructive knowledge is found, the Court has little trouble finding a question of fact as

to whether Michelin took prompt and appropriate action to prevent future incidents of harassment.

Cerros, 398 F.3d at 953. The designated evidence demonstrates that Michelin’s intervention may

have stopped harassment from Krupa, but whatever message was sent to Krupa appears not to have

made it any further. Rather, according to Okoli, the harassment worsened, shifting from Krupa to

Krupa’s subordinates. Indeed, most of the explicitly racist comments seem to have come after

Krupa’s run-in with Michelin HR.

       An employer’s intervention needs not be 100% effective in order to satisfy legal

requirements, but its efficacy is material in determining whether the action was “reasonably likely

to prevent the harassment from reoccurring.” Cerros, 398 F.3d at 954. If anything, Michelin’s

corrective action seems to have had the opposite of the intended effect. A reasonable juror, then,

could conclude that Michelin was negligent in addressing the harassment by Okoli’s coworkers.

C.     Conclusion

       For the foregoing reasons, Michelin’s Motion for Summary Judgment (ECF No. 39) is

GRANTED in part and DENIED in part. Summary judgment is hereby entered in favor of Michelin

and against Okoli on his wrongful termination and retaliation claims. Okoli’s claim of a hostile

work environment will remain pending.

       SO ORDERED on September 24, 2020.

                                               s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT




                                                12
